Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
	Response to Arguments
Regarding 35 USC § 102/103.
Applicant argues:
Specifically, Paragraphs [0003] and [0048] of Shao disclose several ideographic image including a sole ideographic graph indicating footstep sound. Neither the identified portion nor any other portion of Shao teaches the features of the position identifier being marked by a user or a teammate in the global map and a position of the prompt information on the target
horizontal bar dial corresponding to a position of the position identifier in the global map, as recited in the amended claim 1. Other prior art of record, including Assassin’s Creed, Fortnite, and Compass Navigator Pro, does not teach the above features either, and thus, fails to cure the deficiencies of Shao.
Examiner replies that:
Applicants arguments are not found persuasive. Applicant argues “the position identifier being marked by a user or a teammate in the global map and a position of the prompt information on the target horizontal bar dial corresponding to a position of the position identifier in the global map”. 
Shao places the prompt on the horizontal bar based on the location in the mapped area. Shao includes a small map (Fig. 2). The user or teammate places the identifier in Shao by making noise.
Assassins Creed Origins has the prompt on the horizontal bar based on the location in the mapped area. See below.
Applicant indicates the prior art does not teach the limitations, but does not provide an explanation or arguments as to why the previously cited prior art used for these limitations does not teach the limitations.

    PNG
    media_image1.png
    564
    656
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    596
    675
    media_image2.png
    Greyscale

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1-3, 6-10, 13-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao U.S. Patent/PG Publication 20190099673 in view of Assassins Creed ORIGINS Walkthrough PART 1  (“Assassin’s Creed”) https://www.youtube.com/watch?v=kxRCjN6Kx8o and Fortnite Wiki Guide (“Fortnite”) https://www.ign.com/wikis/fortnite/Fortnite_Mobile#Fortnite_Mobile_Controls and “Compass Navigator Pro” https://forum.unity.com/threads/compass-navigator-pro-skyrim-like-compass-bar-mini-map-fog-of-war-system.397139/.
Regarding claim 1:
 A method for displaying an azimuth in a virtual scene, the method comprising: (Shao [0032] In step S1, an orientation ruler is provided on the graphical user interface, the orientation ruler including an orientation identifier for indicating an orientation.).
 obtaining, by a device comprising a memory storing instructions and a processor in communication with the memory, (Shao [0073] a memory for storing executable instructions of the processor)
an orientation azimuth of a virtual object in a virtual scene (Shao [0058] As a specific example embodiment, the orientation ruler is further configured to indicate a current orientation of the virtual object in the game scene, such as to indicate the virtual object is faced to the front of the game scene in the current state.).
 obtaining, by the device, a plurality of azimuths, angles between the plurality of azimuths and the orientation azimuth being no larger than a preset angle, the plurality of azimuths comprising first azimuths and second azimuths (Shao The orientation ruler 30 as shown in FIG. 3 not only includes the orientation scale 310 represented in numeral such as 105, 120 and 150 and represented in text such as east (E), southeast (SE), south (S) and southwest (SW); and further includes the orientation description 320. In an example, the orientation description is described in text, but may also be graphically described. The orientation ruler 30 of FIG. 2 is described in text, wherein "left rear" is displayed at a leftmost side and "right rear" is displayed at a rightmost side. The orientation description may reduce the understanding difficulty for a game player to understand the orientation ruler on one hand, and on the other hand, due to the limited space of the graphical user interface on the screen, it may be difficult to display all of the scale is ranged from 0 to 360 degree of the orientation ruler on the screen, so that, it may be suggested to display details of partially focused scale on the graphical user interface, while the other part of scale may be generalized to display as the orientation description. In the embodiment as shown in FIG. 4, an area of the game scene behind the virtual object is generally presented as left rear and right rear on the orientation ruler.) where there is the user orientation azimuth, the far left azimuth, the far right azimuth, and they are at a preset angle value.
 symmetrically distributing, by the device, the first azimuths and the second azimuths centered and on two sides of the orientation azimuth to obtain a target horizontal bar dial (Shao Fig. 3-4 [0059] According to another example embodiment, as shown in FIG. 4, an orientation indicator 600 may be provided on the graphical user interface. For example, the orientation indicator 600 is arranged above the middle of orientation ruler 300. The orientation ruler 30 is controlled to scroll on the graphical user interface according to the current orientation of the virtual object, such that a position indicated by the orientation indicator 600 on the orientation ruler 300 is corresponding to the current orientation of the virtual object. In the exemplary embodiment, a manner of fixing the position of the orientation indicator 600 and scrolling the orientation ruler is adopted to make the orientation of the virtual object is always represented by the position indicated by the orientation indicator 600 on the orientation ruler 300. In this manner, the orientation indicator 600 may also provide such orientation information as a reference to the game player while indicating the orientation, so that the player can approximately judge the orientation of the sound source without checking the specific scale of the orientation ruler. ).
 and displaying, by the device, the target horizontal bar dial in a visual field image of the virtual object (Shao [0038] In the embodiment as shown in FIG. 2, the graphical user interface includes a mobile manipulation area 20 for controlling movement of a virtual object character 50, a skill control 40 for controlling skill cast of the virtual character, and a small map 10 for displaying a thumbnail of at least part of the game scene. The embodiment provides an orientation ruler 30 on the graphical user interface.)(Shao [0063] For example, in a first person perspective, the content of the graphical user interface is displayed by a master perspective of the user, which enhances the immersive experience of the user, and only a part of the game character, such as a hand or a foot, may be presented in the interface, while in a third-person perspective, the game character may be presented on the graphical user interface as a whole, which reduces the manipulation difficulty and dizziness of the user, and emphasizes the visual sense of movement. The developer may determine the detailed display manner according to the game contents, which will not be limited in the present disclosure.). 
in response to a target position being detected, obtaining, by the device, a target position azimuth relative to the virtual object, the target position corresponding to a position identifier in a global map or a target area: (Shao [0047] As shown in FIG. 4, in order to compensate and display the sound information for the user, in the present embodiment, a graphic display area 500 is arranged under the orientation ruler 300, a graphic identifier 700 corresponding to the sound is displayed in the graphic display area 500, and a display position of the graphic identifier 700 is controlled to be located at a corresponding position of the orientation ruler according to the orientation information of the sound.)(Shao [0038] small map 10 for displaying a thumbnail of at least part of the game scene.).
the position identifier being marked by a user or a teammate in the global map (Shao [0003] a danger signal may be triggered by gunshots from the other virtual characters in the game.)(Shao [0048] A sole ideographic graph 701 is used to indicate the footstep sound, a pistol ideographic graph 702 is used to indicate the gunshot sound, and a door-shaped ideographic graph 703 is used to indicate the door opening sound.) since footsteps, gunshots and doors opening are actions performed by other characters.
in response to the target horizontal bar dial comprising the target position azimuth, (Shao [0038] In the embodiment as shown in FIG. 2, the graphical user interface includes a mobile manipulation area 20 for controlling movement of a virtual object character 50, a skill control 40 for controlling skill cast of the virtual character, and a small map 10 for displaying a thumbnail of at least part of the game scene. The embodiment provides an orientation ruler 30 on the graphical user interface.)
displaying, by the device, prompt information of the target position within a target range of the target position azimuth in the target horizontal bar dial (Shao [0062] The sole ideographic graph 701 is used to indicate the sound of footstep, the pistol ideographic graph 702 is used to indicate the sound of gunshot, and the door-shaped ideographic graph 703 is used to indicate the sound of door opening. Based on this, the sole ideographic graph 701 is controlled to be the largest, the pistol ideographic FIG. 702 is controlled to be the second, and the door-shaped ideographic graph 703 is controlled to be the smallest according to the distance, and each icon is located at a corresponding scale position of the orientation ruler.).
the prompt information comprising a position of the prompt information on the target horizontal bar dial corresponding to a position of the position identifier in the global map (Shao [0062] and each icon is located at a corresponding scale position of the orientation ruler.).
in response to a flick operation by moving, by the device, the target horizontal bar dial according to a flick speed of the flick operation; a moving speed of the target horizontal bar dial being positively correlated with a flick speed of the flick operation, a moving distance of the target horizontal bar dial being positively correlated with a flick distance of the flicker operation (Shao [0062]-[0063] As an embodiment, the player may control the orientation of the virtual object by a touch operation, and if the orientation of the virtual object changes, the orientation ruler is scrolled correspondingly to keep the current orientation in the position indicated by the orientation indicator all the time. […] The graphical user interface may either be performed on the entire area or partial area of the touch screen)

obtaining, by the device, a distance between the target position and the virtual object (Shao [0045] Coordinates of the virtual object and coordinates of the sound source of the sound may be acquired, and the distance between the sound source of the sound and the virtual object and the orientation of the sound source of the sound relative to the virtual object may be calculated according to the coordinates of the virtual object and the coordinates of the sound source of the sound.).
 and displaying, by the device, the distance in  (Shao [0049] As an example embodiment, as described above, in the case of acquiring the distance between the sound source and the virtual object, the display form of the graphic identifier may also be controlled according to the distance, such as, at least one of a size, a color, a brightness, a transparency, and a dynamic effect of the graphic identifier may be controlled according to the distance. In the embodiment as shown in FIG. 4, the size of the graphic identifier 700 is corresponding to the distance.).
Shao does not expressly disclose text to indicate distance, however they disclose size, color, brightness and transparency to indicate distance. In a related field of endeavor, Assassin’s Creed teaches:
a position of the prompt information on the target horizontal bar dial corresponding to a position of the position identifier in the global map  (Assassins Creed timestamp: 55:08, 55:40)
    PNG
    media_image1.png
    564
    656
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    596
    675
    media_image2.png
    Greyscale

and displaying, by the device, the distance in text within the target range of the target position azimuth in the target horizontal bar dial

    PNG
    media_image3.png
    669
    762
    media_image3.png
    Greyscale

a moving speed of the target horizontal bar dial being positively correlated with a flick ispeed of the flick operation, (Assassins Creed, see video) Since as the user turns the input (controller, using touch) the dial is moved by a correlated amount.
Therefore, it would have been obvious before the effective filing date of the claimed invention to use text as taught by Assassin’s Creed. The rationale for doing so would have been a simple substitution of size/color/brightness/transparency indicating distance for text, where the end result is still using a HUD compass to show distance, merely in a different format. Therefore it would have been obvious to combine Aassassin’s Creed with Shao to obtain the invention.
Shao does not expressly disclose touching the dial. In a related field of endeavor, Assassin’s Creed teaches:
a moving speed of the target horizontal bar dial being positively correlated with a flick speed of the flick operation, and the flick operation acting on a position of the target horizontal bar dial to flick the target horizontal bar dial (Fortnite: “AIMING & SHOOTING: Drag your fingers around the screen to move the camera, and tap anywhere in your line of vision to fire your equipped weapon.) since Fortnite includes a compass, any a user can drag anywhere, which would include the compass. The claims as written do not require that only the dial area be an input.

    PNG
    media_image4.png
    640
    1136
    media_image4.png
    Greyscale

Therefore, it would have been obvious before the effective filing date of the claimed invention to use a touch on the compass as taught by Fortnite. The rationale for doing so would have been a simple substitution of input location, where Shao teaches a touch input anywhere on the screen, and Fortnite more specifically shows that the input is to move and can be anywhere on the display, where the end results is a user inputting for game control. Therefore it would have been obvious to combine Fortnite with Shao in view of Assassin’s Creed to obtain the invention.
Shao  does not teach  text prompt information, although they have graphical icons (Shao Fig. 2, 4-5). In a related field of endeavor, Compass Navigator Pro teaches:
the position identifier being marked by a user or a teammate in the global map (Compass Navigator Pro: add the POI script to your targets (locations, moving foes, ...). You may add the POIs in your scene (statically) or at runtime.)
the prompt information comprising text information corresponding to the position identifier (Compass Navigator Pro: Another example: celtic bar design showing a revealing POI (the icon changes to white and an animated text flows below the compass bar).)

    PNG
    media_image5.png
    163
    571
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    206
    649
    media_image6.png
    Greyscale

Therefore, it would have been obvious before the effective filing date of the claimed invention to use text as taught by Compass Navigator Pro. The rationale for doing so would have been a simple substitution of text for a graphic icon, where both represent the same thing but are merely alternative forms of visual identifier for a user. Therefore it would have been obvious to combine Compass Navigator Pro with Shao in view of Assassin’s Creed and Fortnite to obtain the invention.
Regarding claim 2:
 The method according to claim 1, has all of its limitations taught by Shao in view of Assassin’s Creed and Fortnite and Compass Navigator Pro. Shao further teaches  wherein the symmetrically distributing the first azimuths and the second azimuths centered and on two sides of the orientation azimuth to obtain the target horizontal bar dial comprises: 
 obtaining, by the device, a plurality of target azimuths of the plurality of azimuths, an angle interval between the plurality of target azimuths being a preset angle interval and obtaining, by the device, the target horizontal bar dial by using the plurality of target azimuths as azimuth scales of the plurality of azimuths ((Shao [0038] The orientation ruler 30 as shown in FIG. 3 not only includes the orientation scale 310 represented in numeral such as 105, 120 and 150 and represented in text such as east (E), southeast (SE), south (S) and southwest (SW); and further includes the orientation description 320. In an example, the orientation description is described in text, but may also be graphically described.) where there are the azimuths for the left and right side of the user ending in the left/right rear, which is broken into smaller azimuths such as north/northeast/east/southeast/south as well as numeric values shown in Fig. 4.
Regarding claim 3:
 The method according to claim 1, has all of its limitations taught by Shao in view of Assassin’s Creed and Fortnite and Compass Navigator Pro. Shao further teaches  wherein the displaying the target horizontal bar dial in the visual field image of the virtual object comprises: 
 displaying, by the device, at least one azimuth name of the azimuths in the target horizontal bar dial in the visual field image of the virtual object (Shao [0038] The orientation ruler 30 as shown in FIG. 3 not only includes the orientation scale 310 represented in numeral such as 105, 120 and 150 and represented in text such as east (E), southeast (SE), south (S) and southwest (SW); and further includes the orientation description 320. In an example, the orientation description is described in text, but may also be graphically described.). 
Regarding claim 6:
 The method according to claim 1, has all of its limitations taught by Shao in view of Assassin’s Creed and Fortnite and Compass Navigator Pro. Shao further teaches  further comprising: 
 in response to the target position being deleted, canceling, by the device, display of the prompt information of the target position within the target range of the azimuth in the target horizontal bar dial (Shao [0052] In the exemplary embodiment, the transparency of the graphic identifier is inversely related to the distance between the sound source of the sound and the virtual object, i.e., the further the distance between the sound source of the sound and the virtual object is, the higher the transparency of the graphic identifier is; and the closer the sound source of the sound relative to the virtual object is, the lower the transparency of the graphic identifier is. It should be noted that the transparency of the graphic identifier is ranged from 100% to 0%. The graphic identifier is completely transparent when the transparency of the graphic identifier is 100%, and the graphic identifier is completely opaque when the transparency of the graphic identifier is 0%.) since objects outside of a range (removed/deleted) transparency is set to 100% (display canceled). 
Regarding claim 7:
 The method according to claim 1, has all of its limitations taught by Shao in view of Assassin’s Creed and Fortnite and Compass Navigator Pro. Shao further teaches  further comprising: 
 in response to a viewing angle of the virtual scene being changed, changing, by the device, the target horizontal bar dial (Shao [0059] According to another example embodiment, as shown in FIG. 4, an orientation indicator 600 may be provided on the graphical user interface. For example, the orientation indicator 600 is arranged above the middle of orientation ruler 300. The orientation ruler 30 is controlled to scroll on the graphical user interface according to the current orientation of the virtual object, such that a position indicated by the orientation indicator 600 on the orientation ruler 300 is corresponding to the current orientation of the virtual object.). 
Regarding claim 8:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Regarding claim 9:
The claim is a/an parallel version of claim 2. As such it is rejected under the same teachings.
Regarding claim 10:
The claim is a/an parallel version of claim 3. As such it is rejected under the same teachings.
Regarding claim 13:
The claim is a/an parallel version of claim 6. As such it is rejected under the same teachings.
Regarding claim 14:
The claim is a/an parallel version of claim 7. As such it is rejected under the same teachings.
Regarding claim 15:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Regarding claim 16:
The claim is a/an parallel version of claim 2. As such it is rejected under the same teachings.
Regarding claim 17:
The claim is a/an parallel version of claim 3. As such it is rejected under the same teachings.
Regarding claim 19:
The claim is a/an parallel version of claim 6. As such it is rejected under the same teachings.
Regarding claim 20:
The claim is a/an parallel version of claim 7. As such it is rejected under the same teachings.
	Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is  HYPERLINK "mailto:jason.pringle-parker@uspto.gov" jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see HYPERLINK "http://pair-direct.uspto.gov/" http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
             Primary Examiner, Art Unit 2616